—In a tax certiorari proceeding, the Assessor of the Town of Fishkill, the Board of Assessment Review of the Town of Fishkill, and the Town of Fishkill appeal (1) from an order of the Supreme Court, Dutchess County (Rosato, J.), dated May 8, 2001, which granted the petitioner’s motion to extend its time to file an appraisal, and (2), as limited by its brief, from so much of an order of the same court, dated June 21, 2001, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated May 8, 2001, is dismissed, on the ground that it was superseded by the order dated June 21, 2001, made upon reargument; and it is further,
Ordered that the order dated June 21, 2001, is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the petitioner.
The Supreme Court providently exercised its discretion in determining that there was good cause to grant the petitioner an extension of time to file an initial appraisal (see 22 NYCRR 202.59 [h];,Matter of Town of Guilderland [Pietrosanto], 244 AD2d 604, 605). Ritter, J.P., Altman, Adams and Crane, JJ., concur.